Exhibit 10.1

LEASE TERMINATION AGREEMENT

FAIRLAWNS PARTNERSHIP as “Landlord” and SENETEK, PLC as “Tenant,” do by mutual
agreement, acknowledge and declare the termination of that certain Lease
Agreement dated May 15, 2009 (the “Lease”), pertaining to that certain office
space containing approximately 5,718 square feet in the Fairlawns Building
located at 5203 Maryland Way, Suite 102, Brentwood, Williamson County, Tennessee
(the “Premises”).

The Lease shall terminate at 11:59 PM on December 31, 2009 (the “Termination
Date”) and from and after said date and time, Landlord and Tenant shall have no
further obligation to one another under the Lease, except for those provisions
in the Lease which survive its natural or early termination, if any. As
consideration for the termination, the parties hereby agree to the following
conditions precedent (the “Conditions Precedent”) to the termination of the
Lease:

 

  1. Tenant shall pay to Landlord all sums due under the Lease through the
Termination Date.

 

  2. Tenant shall relinquish the security deposit held by Landlord under the
Lease.

 

  3. Tenant shall pay to Landlord a fee for the early termination of this Lease
(the “Termination Fee”) of Fifty-Two Thousand Eight Hundred Ninety and no/100
Dollars ($52,890.00) on the Termination Date.

 

  4. Upon the Termination Date, Tenant shall surrender the Premises to Landlord
all of Tenant’s interest in the Premises, any leasehold improvements, including,
but not limited to improvements, furniture, computers, and telephones serving
the Premises.

 

  5. Tenant shall be responsible for and shall hold Landlord harmless from any
of Tenant’s third party interests in the Premises, including, but not limited to
the Dex copier/scanner.

IN WITNESS WHEREOF, Landlord and Tenant have signed this Lease Termination
Agreement this 7th day of December 2009.

 

LANDLORD     TENANT: FAIRLAWNS PARTNERSHIP     SENETEK, PLC BY:  

/s/    David K. Morgan

    BY:  

/s/    William O’Kelly        12/7/09

  David K. Morgan       TITLE:   Managing General Partner     TITLE:  

CFO